Citation Nr: 1740097	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the May 2014 discontinuation of the Veteran's Vocational Rehabilitation and Employment (VR&E) benefits was proper. 



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 2003 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Vocational Rehabilitation and Employment service (VR&E) of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2015, the Veteran testified before the undersigned at a hearing held at the Board. 


FINDINGS OF FACT

1.  The change of the Veteran's participation in the VR&E program from "active" to "discontinued" was determined without a mandatory intermediate finding that his participation was first "interrupted."

2.  At the time of the discontinuation, the Veteran was service connected for at least one disability rated at 50 percent disabling; regardless, the decision to discontinue his participation in the program was not subjected to a mandatory special review.


CONCLUSION OF LAW

The May 2014 discontinuation of the Veteran's Vocational Rehabilitation and Employment benefits was improper.  38 U.S.C.A. § 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1(a), 21.70, 21.198 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The purpose of Chapter 31, Title 38, United States Code, is to provide for all services and assistance necessary to enable eligible veterans to achieve independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. §§ 21.1(a), 21.70 (2016).  Under Chapter 31, the Secretary of VA is given broad authority to make awards and determine the scope of vocational rehabilitation services and assistance.  See Kandik v. Brown, 9 Vet. App. 434 (1996).

Essentially, basic entitlement to Chapter 31 benefits exists when a veteran has a service-connected disability that is rated at least 20 percent disabling, and the veteran is found by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2016). 

For veterans pursuing a vocational rehabilitation program or an employment program, VA and the participating veteran develop a written plan describing the veteran's employment goals and the program through which those goals will be achieved.  38 C.F.R. §§ 21.1(b)(3), 21.80 (2016).  A vocational rehabilitation specialist or counseling psychologist has the primary role in carrying out VA's responsibility for preparing and implementing the plan.  38 C.F.R. § 21.92 (2016). 

If a veteran and VA staff do not reach an agreement on the terms of the plan, the disagreement is appealable to the Board.  38 C.F.R. § 21.98 (2016).

The successful development and implementation of a program of rehabilitation services require the full and effective participation of the veteran in the rehabilitation process.  The responsibilities of a veteran as a participant in the program, and of VA staff as administrators of the program, are described in 38 C.F.R. § 21.362 (2016).  A veteran requesting or being provided services under Chapter 31 must cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan, arrange a schedule which allows him to devote the time needed to attain the goals of the rehabilitation plan, seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan, and conform to procedures established by VA governing pursuit of a rehabilitation plan.  38 C.F.R. § 21.362 (c) (2016). 

VA will discontinue a Veteran's case and assign the case to discontinued status for reasons including but not limited to cases where such Veteran declines to initiate or continue rehabilitation process; where a Veteran's conduct or cooperation becomes unsatisfactory, services and assistance may be discontinued and assigned to discontinued status as determined under provisions of 38 C.F.R. §§ 21.362, 21.364.  38 C.F.R. § 21.198 (2016).

The Board notes that if a veteran has a service-connected disability rated as 50 percent or more disabling, then before he can be placed on "discontinued" status, VA must conduct a "special review" of the proposed discontinuance action, including referral to the Vocational Rehabilitation Panel (VRP).  38 C.F.R. § 21.198 (b)(7) (2016). 

The Veteran asserts that he was improperly discontinued from participation in the VR&E program and requests that he be reinstated, with the goal of securing VA assistance with tuition for his since-completed education.  

The record reflects that, in February 2014, the Veteran applied for VR&E benefits at the RO in Roanoke, Virginia.  He was living in Norfolk, Virginia at the time and commuting to Washington, D.C. to attend Georgetown University, where he was pursuing a Master's Degree in Business Administration (MBA) through that school's Executive MBA program.  He met at the RO with a Vocational Rehabilitation Counselor (VRC) who determined that the Veteran met the criteria for an employment handicap due to the fact that his service-connected disabilities contributed in substantial part to his vocational impairment and he had not overcome the effects of the impairment through further education, transferable skills, or obtaining and maintaining suitable work.  The Veteran was found to have a number of disabling conditions, including anxiety, which impaired his employability, as evidenced by the fact that he had not worked since separating from the military in August 2012.  The VRC found that the Veteran had a serious employment handicap and was entitled to the VR&E program.  Despite such a finding, no subsequent individualized plan was completed.

The record shows that the Veteran's participation in the program was almost immediately discontinued, as evidenced by letters sent to him by VA in April and May 2014.  The April 2014 letter indicated that the Veteran was entitled to the benefits of the program, and that his benefits were not being denied, but since he would be eligible to obtain a MBA locally rather than at Georgetown, he was ineligible for the program.  The May 2014 letter discontinued his participation in the VR&E program, citing his disagreement to attend a local institution as the reason. 

In his October 2014 substantive appeal, the Veteran indicated that the local universities he was instructed to choose from did not offer Executive MBA programs that allowed him to work while completing his studies.  He indicated that he was on track to graduate in May 2015 and that the local schools would not support his vocational goal of finding employment.  He concluded that, while the VR&E program existed to help develop a plan based upon his functional abilities, interests and aptitudes, and assisting him to achieve that plan, the local schools recommended by the VRC did not provide such.  The schools offered programs of less credit hours and did not provide the advanced academic coursework consistent with the Veteran's educational and occupational goals.  One of the suggested schools did not even have national business school accreditation.  

At the July 2015 hearing before the Board, the Veteran testified that he applied for VR&E benefits just after starting the Executive MBA program at Georgetown.  He testified that when the discussion of the cost of tuition at Georgetown came up, the VRC who approved him for the program balked and indicated-through subsequent emails-that he would need to attend a local school in order to qualify.  The Veteran reported that the schools suggested by the VRC were significantly different than the one he was enrolled in, and did not meet his aptitude, abilities and interests at the time.  The local schools had MBA programs consisting of 34 to 40 credit hours, while the Georgetown program consisted of 60 hours.  The Georgetown program had a national accreditation that at least one of the local schools did not.  He indicated that, in order to switch to the local schools, he would have to drop out, re-take the Graduate Management Admission Test, and then apply to the schools, even though he had already been accepted to, and was attending, Georgetown.  Thus, switching schools would cause a delay in seeking employment and run counter to the goals of the VR&E program.  

The Veteran testified that at the time of his enrollment at Georgetown, he had been commuting from his home in Virginia to Washington, D.C. to attend classes, and that he had been able and willing to continue the practice in order to complete his education.  The point was moot, however, as he had since moved to Washington, D.C. and successfully completed the MBA program, graduating in May 2015.  The Board commends the Veteran for his success in completing an advanced degree in spite of his multiple service-connected disabilities.  

As for the propriety of the Veteran's discontinued VR&E benefits, the Board finds that there is simply no evidence indicating that the Veteran did not cooperate with VA staff in carrying out the initial evaluation, the completion of which is the full extent of the Veteran's participation in the VR&E program.  If a veteran declines to initiate or continue the rehabilitation process, including during the application process, then his case is to be placed into "interrupted" status, and he is to be given a chance to explain his refusal to participate prior to having his case placed into "discontinued" status.  38 C.F.R. § 21.198(b)(1)(i).  

However, here, the Veteran's case was immediately discontinued, despite the fact that he was clearly willing to initiate and continue the process.  It appears that the refusal to continue the participation came instead from VA.  The Veteran's case was never placed in interrupted status; rather, it was simply discontinued.  As a result, there was no development of a rehabilitation plan, no schedule created to allow the Veteran to devote the time needed to attain his goals, and no chance for him to participate in the program.  Instead, it appears that the Veteran's assigned VRC simply determined that, because the Veteran did not want to terminate his pursuit of a Master's Degree in a rigorous program to which he had already been accepted and was currently attending (a discontinuance, the Board notes, which would require him to have to re-take a graduate school entrance exam and re-apply to schools in his vicinity, then delay his education by over a year in order to await word on acceptance), he was unsuitable for participation in the VR&E program.  In addition, despite his service-connected disability rating of 50 percent for an anxiety disorder, the Veteran's discontinuance was done without a special review of such action, in direct violation of 38 C.F.R. § 21.198(b)(7).  Thus, the Board must find that the decision to deny the Veteran's participation in the VR&E program was arbitrary and improper.  

As noted above, if VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made, and are found not reasonably likely to be effective, "discontinue" services and assistance to the veteran.  38 C.F.R. § 21.364 (a).  Here, this did not occur.  The Veteran's reluctance to quit a graduate program he was attending, in order to transfer to a different school rather than commute, does not rise to the level of a failure of satisfactory conduct or cooperation.  The Veteran, in pursuit of an education to help him further his vocational goals, was accepted into a rigorous graduate degree program and was successfully completing such.  To ask him to drop out of such a program would be antithetical to the very purpose of the VR&E program.  

Finally, it should be noted that it has been alleged that VA denied the Veteran's request to attend Georgetown, in part, on the basis that he could obtain a master's degree at a less expensive school.  The Board acknowledges that 38 C.F.R. § 21.120(b) states, in part, that the cost of education training services will be one of the factors considered when selecting a facility when, as in this case, the Veteran wishes to train at a suitable facility in another area, even though training can be provided at a suitable facility in the area in which the Veteran resides. 

However, the Board finds that reimbursing the cost of the program at Georgetown rather than at one of the local schools does not warrant a wholesale expulsion from the VR&E program.  Although VA is responsible for providing sound fiscal stewardship of the federal funds supporting the Chapter 31 Program, reimbursement for a degree in pursuit of rehabilitative goals is one of the reasons the program exists.  Further, there is nothing in the statute indicating that the cost of the tuition to be paid is a determining factor in a veteran's continued participation in the program.  Thus, the Board has no choice but to find that the denial of the Veteran's VR&E benefits was improper. 


ORDER

The May 2014 discontinuation of the Veteran's Vocational Rehabilitation and Employment benefits was improper.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


